Case 3:21-cv-00307-B-BN

 

Document 3 Filed 02/11/21 Pagei1of16 PagelID5

oe ec WATEECT CRURT
“Mewes NMELTOF EX
rab’
United States District Court
M2, FES V1 PM 4:19

Shani Adia McCall

epee me
Plaintiff Case No:

Vs. 3-21CVO0307- 8
Flagship Credit Acceptance
Defendant
Memorandum of Law

The lawful issues of this notice of removal are founded upon United States Laws, United
States Code Title 12 Banks & Banking, Public Statutes at Large 38th Congress Stat 99-118,
Federal Common law of the Uniform Commercial Code, United States Code Title 15

Commerce & Trade.
Affidavit /Noti Te ial F N tiable Inst |

This affidavit is made pursuant to the above federal laws and notice of Defenses in respect to payment of Alleged
Debt Virginia Title 8.1A-306 along with USC Title 12-Banks & Banking, & USC Title 15 of the Fair Debt Collection

Practices Act section 1692.

“! Shani Adia McCall declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.
Case 3:21-cv-00307-B-BN Document 3 Filed 02/11/21 Page2of16 PagelD 6

1)

3)

4)

5)

[Made Pursuant to the United States Constitution & Title 28 USCA Section 1746]

Motion to Compe! Di Rule 26 hearing FRCP

It is a fact of Statute by and through the Constitution and laws of the United States that the Said
Directors of the Financial Institution have a Statutory oath to Support the Constitution and the
Banking Statutes of the United States. In Particular the notice of the Registration of that Oath is
listed at Public Law Volume 13 Stat 99-118 38" Congress.

Inside of the provisions of that statute the Bank Directors have allowed for direct violations of their
oath as an financial agent of the federal government. Those actions include: Extending a Mortgage
agreement for beyond the prescribed statutory limit, not providing consideration in a said loan, or
providing from an extemal source in violation of the original agreement (as Banks cannot loan
capital Stock or the Stock of their depositors according to the statute), failing to answer several
freedom of information requests as weil as failing to answer to challenges to the debt though they
are required to by the Fair Debt Collections Practice Act, endorsing the Note/Bond after the initial
transaction in order to receive funds through my signature, fraudulently acting as and assuming the
legal position of a Lender when in fact they provided no consideration in the contract, transferring a
loan after actions and notices of fraud had been made against the transaction in violation of
Virginia Law.

Each and every one of the above claims | noted in my exhibits, through the notices | mailed them
and now through this request for discovery.
| request the oath of Bank Director and CEO Mr. Bob Hurzeler of Flagship Credit Acceptance, The
CFO Rob Crowl, Vice President David Courts to determine the exact language of their Statutory
Oath as Directors of a National Bank that is registered with the Comptroller of Currency. | have
attached a freedom of Information request for this information and upon order of the court will
resubmit this information if needed in order to get the statutory oath.
| demand that a Hearing be held to set-up an opportunity to ask the Directors of both institutions
the direct questions of the interrogatives for compulsion of discovery that | mailed them exhibits
which were included in my original complaint and included herein(Exhibits]. | am requesting to take
Depositions in order to determine whether or not they have specifically violated their statutory
oaths and acted under color of authority in respect to the contract that their institution made with

me.

 
Case 3:21-cv-00307-B-BN Document 3 Filed 02/11/21 Page3o0f16 PagelD 7

Motion to Produce Documents

6) | am demanding a certified copy of the original Note/Bond front and Back Copies.

7) 1am Demanding that if the parties are not in possession of the original note and if they know its
whereabouts that they produce that information for the record so that freedom of information
request can be made.

Motion for a Jury Trial

8) | am demanding a jury trial in this case as | am entitled to such by right.
Notice of Laws that Pertain Specifically to the Case

9) 1am incorporating Case Law that supports my original complaint.

10) The first is the case law that pertains to the priority of federal banking statutes statutes over the
United States Code Banks and Banking.

11) This is an important aspect to my case because title 12 of Banks and Banking is not considered
positive law.

12) The courts of every district in the federal jurisdiction including the Supreme Court have consistently
stated that the Statutes of the United States hold precedent over the United States Code and when
left to interpretation it is the Statutes that hold authority. This is important because it is the Statutes
that gover the actions of the aforementioned directors that prove their color of authority actions

13) Also | am incorporating for the judges review aspects of Public Law Volume 13 Stat99-118 38"
Congress that will support my allegations.

14) It is clear that the Defendants attomeys refused to answer to any of my initial claims and instead
resorting to name calling associating me with internet scams, and never addressing any of the
points of law or allegations made.

15) It is more that obvious after initial research from the Statutes that the Bank directors mentioned
herein have a statutory obligation. The question herein is whether they violated that statutory
obligation and acted under color of authority and prohibited me from a federal right, privilege or
immunity that | am guaranteed under Statute and under title 42 section 1983 of the United States
Code as expressed in the Statute that govems the activity of the Bank Directors, loans from their
institutions, and interactions with bonds and mortgages with Citizens.

 
 

Case 3:21-cv-00307-B-BN Document 3 Filed 02/11/21 Page4of16 PagelD8

Remedy Request

16) | am requesting that the court grant me the Motion to Compe! Discovery

17) | am requesting that the court demand the production of the Documents listed herein

18) | am requesting that the court grant me a jury trial

19) | am requesting that the court grant me all of the relief in this omnibus Motion and any further relief
that it sees fit.

20) | am requesting the state court judges of this jurisdiction and venue recuse themselves if it cannot
adjudicate on this case due to the federal laws required in order for remedy and relief to be
provided

21) All former arguments of the initial complaint are herein incorporated

Affidavit of Facts

1) Shani Adia McCall [Depositor/Creditor] provided Flagship Credit Acceptance with a deposit by way of negotiable
instrument which the plaintiff is claiming to be the holder of the said negotiable instrument which covered all
purchases made through my bond original account number 6204144284 1661001.

2). Defendants claim of indebtedness of Plaintiff is inaccurate and fraudulent. There was never a loan given by
Flagship Credit Acceptance to Shani Adia McCall. Shani Adia McCall is not a debtor in this contract, Shani Adia
McCall is of the understanding that he is the Creditor. Shani Adia McCall provided the assets in this contract in the
form of a Checkbook deposit to Flagship Credit Acceptance which Flagship Credit Acceptance is the claimed holder
of the said note which proves the transaction as a check-book deposit establishing a line credit account created
through the note deposited by Shani Adia McCail with Flagship Credit Acceptance

3) There is no present verifiable lawful obligation by Shani Adia McCall to pay a debt. Demand for an obligor to pay a
monetary demand is governed by Virginia ‘Commercial Transactions’ Title 814-306 and as the Piaintiffs claim is
that he owes nothing to the defendant, plaintiff testifies for the record that defendant is committing commercial fraud
by demanding payment where there is no binding contractual obligation and no supporting proof that Flagship Credit
Acceptance is a fender to Shani Adia McCall. The simple proof lies in the original note deposited with the financial
institution which must be subpoenaed in order to prove the commercial fraud committed by the alleged defendant as
the Defendant is NOT a holder or Holder in due course pursuant to Virginia Title 8.1A-306 which states, “Virginia
Title 8.1A-306 Holder in due course

   
Case 3:21-cv-00307-B-BN Document 3 Filed 02/11/21 Page5of16 PagelD9

 

4) Shani Adia McCall is not entitled to pay the instrument according to Virginia Title 1: Chapter 3,

“3305. Defenses and claims in recoupment.

(a) General rule.-Except as stated in subsection (b), the right to enforce the obligation of a party to pay an
instrument is subject to the following:

1. adefense of the obligor based on:

1. duress, lack of legal capacity or illegality of the transaction which, under other law, nullifies
the obligation of the obligor,
2. fraud that induced the obligor to sign the instrument with neither knowledge nor
reasonable opportunity to leam of its character or its essential terms,”
5) The rules in Banking that govern Flagship Credit Acceptance as a financial institution are at United States
Code Title 12 Banks & Banking. According to the Public Statute at Large 13 section 9 stat 99 which is the
original Congressional Statute that serves as the Positive Law of the Primae Facie Law at USC Title 12 Banks &

Banking financial institutions cannot,

1. Loan the capital stock of their Directors USC Title 12 section 83 (a), “(a) General prohibition

 

2. Loan the check book deposits of their customers

3. Loan money from an unidentified line of credit Virginia Title 1: Chapter 3 ‘fraud upon an instrument (ii), &
(iii)

Any one of these actions would violate the original Public Statutes at Large 13" Congress which are positive
law placed as primae facie law at United States Code Title 12 Banks and Banking.

6) Flagship Credit Acceptance has also committed fraud by stating that they are providing a loan and not
providing the source of the law and or means by which the loan was procured.

7) Shani Adia McCall states that Lender also has violated section1692f Of USC 15 of the Fair Debt Collections
Practice Act stated herein as

 
Case 3:21-cv-00307-B-BN Document 3 Filed 02/11/21 Page6éof16 PagelD 10

A debt collector may not use unfair or unconscionable means to collect or attempt to collect any debt. Without limiting
the general application of the foregoing, the following conduct is a violation of this section:

(1) The collection of any amount (including any interest, fee, charge, or expense incidental to the principal obligation)
unless such amount is expressly authorized by the agreement creating the debt or permitted by law.

8) Shani Adia McCall states that the Lender has also violated

USC 15 1692e “A debt collector may not use any false, deceptive, or misleading representation or means in
connection with the collection of any debt. Without limiting the general application of the foregoing, the following
conduct is a violation of this section

(2) The false representation of—

(A) The character, amount, or legal status of any debt;

Remedy Demand

Wherefore Defendant demand for payment cannot be granted without providing proof that they are a lender who
provided assets to Shani Adia McCall. The basis of the Plaintiff claim is rooted in the original note. Flagship Credit
Acceptance cannot enforce payment on an instrument that it is not the holder in due course of. Wherefore:

a)

b)

c)

d)

Plaintiff demands that the court subpoena the original instrument/note with the original signature of Shani
Adia McCall.

Plaintiff demands that an audit of the account mentioned herein are done to see whether it was a loan or a
checkbook deposit.

if there is no original note provided the Defendant has no legal or lawful claim and the case must be
dismissed with no obligation of further payment to Defendant. |
Plaintiff demands that the claims of the Defendant be only assessed within the realm of law that governs

 

as Title 12 Banks & Banking is only primae facie evidence of the Positive law of Public Statutes 13 stat 99
which govems Banks and Banking.

Plaintiff demands that Flagship Credit Acceptance identify the source of the funds as Federal law proves
that the Directors of the Bank cannot lend 1) their Stock, 2) Banks cannot lend the assets of their customers,
and 3) banks cannot provide a line of credit without identifying the source of the funds.

| Shani Adla McCall declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
Case 3:21-cv-00307-B-BN Document 3 Filed 02/11/21 Page 7of16 PagelD 11

she E-GZGe-

[Made pursuant to Title 28USCA Section 1746]

 
re
. ° Case 3:21-cv-00307-B-BN Document 3 Filed 02/11/21 P Ni Retw 12
Preliminary Forensic Audit Report
Performed by: K’in Way Xi
Nu Ways LLC - a Loan Fraud Investigations Association
Name of Requester: Shani McCall
Issue: Instrument:

Sources: Original Loan Documents, www.secinfo.com, www.fag.org Flagship Credit Acceptance Indenture instrument
64830GAB2 CUSIP

This report is made to show that the Entity (FLAGSHIP CREDIT ACCEPTANCE) requesting Payment is Not the Legally
Current or Original Creditor or Holder in Due Course of the Contract that gave rise to any claim, has no Interest, No Tax
responsibility, and thus cannot enforce the alleged debt. For this Entity To elect that they can enforce payment based on
the rules in this State and the federal laws they must answer the Fair Debt Collection Practice Act Interrogatives and prove
they are a holder in due course of an enforceable contract. .

AUDIT-INFORMATION CONCERNING CONTRACT ~{See Exhibit A)

 

 

 

 

 

 

 

 

 

 

 

 

 

Original Creditor-Holder in Due Course NONE
| SPV-issuing Entity-Certificate Holders
Private Trustee Claimant FLAGSHIP CREDIT ACCEPTANCE
Trustee FLAGSHIP CREDIT CORPORATION

CUSIP instrument # 64830GAB2

CEO Michael Ritter

| Original Loan Number 62041442841661001

Altered Fraudulent Loan Number-Actual Security 44740381001

Obligation Number Investors of FLAGSHIP CREDIT

ACCEPTANCE

Initial Transaction Date 5/17/2019

EIN 273237099

investment Contributions Deductible

Grantor/Investor Memill Lynch Mortgage

Grantee N/A

TILA Violations Occurred? Yes

 

 

 

 

Auditors Claims of Financial Illegality & Fraud and Merits to Void Contract

1. Allof the above mentioned entities have committed fraud in contract securities, material alteration of securities without
authority, conversion, illegality, and violation of the fair debt collection practices act.

2. The parties who are making claims (FLAGSHIP CREDIT ACCEPTANCE) are not the holder in due course of any
enforceable contract.

3. Pursuant to Title 18 USC § 472 & 473 In Re w-4 Form w-8 Form 56 Entities have issued a series of fraudulent securities
violating the following law,

 
  
 

4. If the entity (FLAGSHIP CREDIT ACCEPTANCE) cannot provide proof of standing and answer Fair Debt Collection
Practice Interrogatives and standing as a holder in due course as expressed in State law (PACS Title 13 sec 3302), then it
has no interest, no equity, no claim, and all instruments bearing such claims are fraudulent and void unless they are
disclosed as an original instrument or contract from the holder in due course.

5. The account number (06053601001) is actually an account number for investors in FLAGSHIP CREDIT ACCEPTANCE
and does not bear the name of (Shani McCall) and (Shani McCall) has no document of obligation to FLAGSHIP CREDIT
ACCEPTANCE or the investors.

6. The Laws of the Consumer Credit Protection and Fair Debt Collection Practices Act are all applicable.

7. The law that substantiates this request is USC 15 section 1692G section (a) clause 2 a) Notice of debt; contents

Within five days after the initial communication with a consumer in connection with the collection of any debt, a debt collector shall,
unless the following information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing—

(2) the name of the creditor to whom the debt is owed;

8. This Debt is Officially disputed according to federal and State law, stated at: USC 15 section 1692G section (b) Disputed
Debts:

(b) Disputed debts

if the consumer notifies the debt collector in writing within the thirty-day period described in subsection (a) of this section that the
debt, or any portion thereof, is disputed, or that the consumer requests the name and address of the original creditor, the
debt collector shall cease collection of the debt, or any disputed portion thereof, until the debt collector obtains verification
of the debt or a copy of a judgment, or the name and address of the original creditor, and a copy of such verification or
judgment, or name and address of the original creditor, is mailed to the consumer by the debt collector

9. USC 15 Section 1692K Civil Liability -

a) Amount of damages

Except as otherwise provided by this section, any debt collector who fails to comply with any provision of this subchapter with
respect to any person is liable to such person in an amount equal to the sum of—

(1) any actual damage sustained by such person as a result of such failure;

10. The Debt Collector may NOT take any unfair and nonjudicial Action based on Federal law, which states,

USC 15 section 1692 (f) A debt collector may not use unfair or unconscionable means to collect or attempt to collect any debt.
Without limiting the general application of the foregoing, the following conduct is a violation of this section:

(6) Taking or threatening to take any nonjudicial action to effect dispossession or disablement of property if—

(A) there is no present right to possession of the property claimed as collateral through an enforceable security interest;

B) there is no present intention to take possession of the property, or

(C) the property is exempt by law from such dispossession or disablement.

| hereby certify that the foregoing information is True and Accurate to the Best of my Research as a Financial Auditor. |
attest my signature under penalty of perjury reserving all rights in case of any mistakes or inaccuracies conceming the
publically available information that is provided in regards to the above transaction.

(Kin Way Xi) electronic Signature

Auditor Authentication

Made Pursuant to USC 26 1746
‘ i)
, Case 3:21-cv-00307-B-BN Document 3 Filed 02/11/21 Page 10 Enh. =A

INTERROGATIVES Depositions for Disclosure & Discovery
ALLEGED DEBT COLLECTORICREDITOR DISCLOSURE STATEMENT
Re “Offer of Performance”

This statement and the answers contained herein may be used by the Issuer & Maker, if
necessary, in any court of competent jurisdiction

Respondent's Interrogatives for Alleged Creditor

Notice: This Debt Collector/Creditor Disclosure Statement is not a substitute for, nor the equivalent of, the
hereinabove-requested verification of the record, i.e. “Confirmation of correctness, truth, or authenticity, by affidavit, oath, or
deposition” (Black's Law Dictionary, Sixth Edition, 1990), re the alleged debt, and must be completed in accordance with the Fair
Debt Collection Practices Act, 15 USC § 1692g and the Freedom of Information Act 5 USCA § 552, applicable portions of Truth
in Lending (Regulation Z), 12 CFR 226 Contract Disclosure and UCC 1-207, and demands as cited above in Offer of
Performance. Debt Collector/Creditor must make all required disclosures clearly and conspicuously in writing re the following:

1. | NAME OF ALLEGED DEBT COLLECTOR/CREDITOR:

 

3. Correct Lawful Name of Living Being, alleged Debtor/Obligor:

4. Are you a required to register with the United States Department of Treasury as a financial Institution?

5. Please provide the Documents that certify that you are a financial institution registered with the federal government through the
United States Department Of Treasury... cc ceccsscrsssscseceseeseenecsseseenecsseessesresseeseranssetersessesanagensescns eases anes

6. Address of alleged Debtor/Obligor: ... 0... ccc eecesssecenesessessesessssessessesnseneeneseeceeenesenereesaessaseats

7. Alleged Account Number: #HHRHHAHE ccc csecceseseeecneeessnseeseneneeeecceeceecesseseneseecneaneaseasasassunaceeussesssesseneuecescnaess

8. Alleged debt owed: $ SHHHHE cs sesescssseecenseeceneneeenseeeeseeseeeseensecesenseeccsenscasaressnaneecenaeesananenaess

9. Date alleged debt became payable: oo... ccs csscsscecesseseesseneesessssssestessesensessesassaeesensesapesescacersearseneesnenegans
10. Whats the name and address of the alleged Original Creditor who actually provided funds to the alleged Debtor/Obligor, if
different from alleged Debt Collector/Creditor?

11. If Debt Collector/Creditor is different from alleged Original Creditor, does Debt Collector/Creditor have a bona fide affidavit of
assignment the signature of the alleged Debtor/Obligor as an assignment for entering into alleged original contract between
alleged Original Creditor and alleged Debtor/Obligor?

YES NO

12. Did Debt Collector/Creditor purchase this alleged account from the alleged Original Creditor? YES NO N/A (Not Applicable)

13. Are you the holder of the Original note/contract?

14. Are you the holder in due course of the Original Note and or Contract and if so please provide front and back copies of the
original contract and or note

15. If applicable, give the date of purchase of this alleged account from alleged Original Creditor, purchase amount, and a copy of
the original transaction:

 

 
 

Case 3:21-cv-00307-B-BN Document 3 Filed 02/11/21 Page11of16 PagelD 15

16. Did Debt Collector/Creditor purchase this alleged account from a previous debt Collector/Creditor? YES NO N/A
17. If applicable, date of purchase of this alleged account from previous debt Collector/Creditor, purchase amount, and a copy of the
original transaction:

18. Regarding this alleged account, Debt Collector/Creditor is currently the:

(a) Owner, (b) Assignee; (c) Other-oxplain: oo... cece sesessseececseesseecsesenseecneceesenseecaesenaenersaeececsssssrenesensenens
15. What are the terms of the transfer of rights in re this alleged ACCOUNE? oo... cece cesteeeeeteesetennenectetseneetersetaneenarsasies

16. If applicable, transfer of rights re this alleged account was executed by the following method:

(a) Assignment; (b) Negotiation; (c) Novation; (d) Other - Oxplain: ........... sess eeeeeesserenneserasseneaes ssstsnessesseuseeeess

17. If the transfer of rights re this alleged account was by assignment, was there consideration? YES NO N/A
18. What is the nature and cause of the consideration cited in #17 aDOVE? o.oo... cece cts teeeeeteeeessesereeretereeeeeesneritens

19. _ If the transfer of rights re this alleged account was by negotiation, was the alleged account taken for value?

 
Case 3:21-cv-00307-B-BN Document 3 Filed 02/11/21 Page12of16 PagelD 16

YES NO NIA
20. What is the nature and cause of any value cited in #19 BOVE? «oes ccsereesceeseseeeseecesssessetenenessesesceneersessseesensserenes

21. if the transfer of rights re this alleged account was by novation, was consent given by alleged Debtor/Obligor? YES
NO NIA

22.  Whatis the nature and cause of any consent cited in #21 above?
23. Has the alleged Debt Collector/Creditor provided alleged Debtor/Obligor with the requisite verification of the alleged debt as
required by the Fair Debt Collection Practices Act? YES NO
24. Date said verification cited above in #23 was provided alleged Debtor/Obligor with official copy and certification that it was sent to
alleged Debtor/Obligor: 0.0.00... ssesesseseseseressecisbeseecsceceesnsseseesaeens
25. Was said verification cited above in #23 in the form of a swom or affirmed oath, affidavit, or deposition?
YES NO

26. _Vetification cited above in #23 was provided alleged Debtor/Obligor in the form of: OATH AFFIDAVIT DEPOSITON
27. Does Debt Collector/Creditor have knowledge of any claim(s)/Defense(s) re this alleged account? YES ~NO

28. Whatis the nature and cause of any claim(s)/defense(s) re this alleged ACCOUNE? .......... cs csetetteteeteete tte rteereeseetiens

29. Does Debt Collector/Creditor receive Letter of Credit Financing from a major financial institution to run its operational
budget?

30. Please Provide the 1096 and 1098 Tax Retums for this account.

31. Please Provide the 1099 OID and the 1099 INT forms for this account.

32. Are you [Alleged Creditor] the payor or the recipient on the 1099 OID forms?

33. Does this account operate as a pooling and servicer agreement?

34. Are you [Alleged Creditor] in this contract serving in the status of a pooler or servicer for the Original Lender?

35. Have you [Alleged Creditor] ever received any benefit from a third party financial institution due to the alleged contract with
the alleged obligor?

36. Have you [Alleged Creditor] ever received stocks, bonds, securities or any other commercial items from any third party
institutions in respect to the alleged contract with the obligor?

37. Are there any stocks, bonds, or securities attached to the contract between you [Alleged Creditor] and the alleged obligor?

38. _ If the answer to the former question is yes could you please provide the CUSIP number for the said financial instrument?

39. _ Is this account connected to any Trust agreements?

40. Please provide the trust account number and the name of the trust and the name of the indentured trustee, who is handling
and paying the interest on the certified securities on the Depository Trust Corporation relative to this account.

41. _ Is this account in any way connected to any’financial and or securities fraud?

42. Please provide certified copies of the N-8A registration filed pursuant to section 8A of the Investment Company Act of
1940, the 10 K annual report, the S-3 registration statement and the S-4 prospective filed pursuant to Rule 425 (b) 5 with
the Securities and Exchange Commission under section 13 & 15 (d) of the Securities and Exchange Act of 1934 in
reference to this account and any certificated or uncertificated stocks, bonds, securities, or other financial instruments
associated with this account.

43. Was alleged Debtor/Obligor provided with a loan by Debt Collector/Creditor? YES NO

 
 

Case 3:21-cv-00307-B-BN Document 3 Filed 02/11/21 Page130f16 PagelD 17

44. If the alleged Debtor/Obligor was provided with a loan does the Debt Collector/Creditor have proof that assets were
provided from the financial institution to the alleged obligor. Please provide certified copies, front and back of all
documentary proof.

45. Was alleged Debtor/Obligor sold any products/services by Debt Collector/Creditor? YES NO

46.  Whatis the nature and cause of any products/services cited above in # 29?

47. Does there exist a verifiable, bona fide, original commercial instrument [note or contract] between alleged Debt
Collector/Creditor and alleged Debtor/Obligor containing alleged Debtor/Obligor’s bona fide signature? YES NO
48. Whatis the nature and cause of any verifiable commercial instrument cited above in # 31?

49. Does there exist verifiable evidence of an exchange of a benefit or detriment between Debt Collector/Creditor and alleged
Debtor/Obligor?
YES NO

50. Whatis the nature and cause of this evidence of an exchange of a benefit or detriment as cited above in # 33?

51. Have any charge-offs been made by any creditor or debt Collector/Creditor regarding this alleged account? YES NO

52. Have any insurance claims been made by any creditor or debt Collector/Creditor regarding this alleged account? YES NO

53, Have any tax write-offs been made by any creditor or debt Collector/Creditor regarding this alleged account? YES NO

5A. Have any tax deductions been made by any craditor or debt Collector/Creditor regarding this alleged account? YES NO
 

 

Case 3:21-cv-00307-B-BN Document 3 Filed 02/11/21 Page 14o0f16 PagelD 18

55. _ Have any valid judgments been obtained by any creditor or debt Collector/Creditor regarding this alleged account? YES NO

56. At the time the alleged original contract was executed, were all parties apprised of the meaning of the terms and
conditions of said alleged original contract and was full disclosure of the nature of the contract provided to the alleged obligor?
YES NO

57. At the time the alleged original contract was executed, were all parties advised of the importance of consulting a licensed
Legal professional before executing the alleged contract? YES NO

58. At the time the alleged original contract was executed, were all parties apprised that said alleged contract was a private
credit Instrument? YES NO
Debt Collector/Creditor’s failure, both intentional and otherwise, in completing/answering points “1” through “58” above and
retuming this Debt Collector/Creditor Disclosure Statement, as well as providing Maker with the requisite verification validating
the hereinabove-referenced alleged debt, constitutes Debt Collector/Creditor’s tacit agreement that Debt Collector/Creditor has
no verifiable, lawful, bona fide claim re the hereinabove-referenced alleged account, and that Debt Collector/Creditor tacitly
agrees that Debt Collector/Creditor waives all claims against Maker and indemnifies and holds Maker harmless against any and
all costs and fees heretofore and hereafter incurred and related re any and all collection attempts involving the
hereinabove—teferenced alleged account.

Declaration: The Undersigned hereby declares under penalty of perjury of the laws of this State that the statements made in this
Debt Collector/Creditor Disclosure Statement are true and correct in accordance with the Undersigned’s best firsthand
knowledge and belief.

 

 

Shani A Mccall
Official Title of Signatory Authorized Signature for Debt Collector/Creditor

Debt Collector/Creditor must timely complete and retum this Debt Collector/Creditor Disclosure Statement, along with all required
documents referenced in said Debt Collector/Creditor Disclosure Statement. Debt Collector/Creditor's claim will not be
considered if any portion of this Debt Collector/Creditor Disclosure Statement is not completed and timely retumed with all
required documents, which specifically includes the requisite verification, made in accordance with law and codified in the Fair
Debt Collection Practices Act at 15 USC § 1692, Freedom of Information Act 5 USCA § 552 et seq., and which states in relevant
part: “A debt Collector/Creditor may not use any false, deceptive, or misieading representation or means in connection with the
collection of any debt,” which includes “the false representation of the character, or legal status of any debt," and “the threat to
take any action that cannot legally be taken,” ail of which are violations of law.

 

 

if Debt Collector/Creditor does not respond as required by law, Debt Collector/Creditor's claim will not be considered and Debt
Collector/Creditor may be liable for damages for any continued collection efforts, as well as any other injury sustained by Maker
of this Document. Please allow thirty (30) days for processing after Respondents receipts of Debt Collector/Creditor's response.
I
u
Op

ALERT DUE TOLIMITED TRANSPORTATION

 

USPS Tracking” FAQs >

Track Another Package +

Remove X

Tracking Number:
70191120000122160573

Your item has been delivered and is available at a
PO Box at 9:36 am on June 19, 2020 in CHADDS
FORD, PA 19317.

i
¢Y Delivered

June 19, 2020 at 9:36 am
Delivered, PO Box
CHADDS FORD, PA 19317

Get Updates v

 

 

 

 

 
The JS 44 civil covér

shesPandl: thelinfocinationbohtailed lehein
Pope of iby focal rules of court. This form, approved by the Tudeh Cc

Wwe vy BA BEF F BAL VV BBAS/ AS BD

initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

nena taplage a of £ Sapp ete neh eid 1974, eed ta

SUeeaU oe
lerk of Court for the

 

re PLAINTIFFS Shani Ada [VeCall

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

lot

(c) Attomeys (Firm Name, Address, and Telephone Number)

Attorneys (If Known)

 

NOTE: INLAND CONDEMNATION
THE TRACT OF LAND INVORVED.

(IN U.S. PLAL

    

DEFENDANTS Flagsh: ; Credit Ae ceplerve
County of Residence of First Listed Defendant Delawey e

ov D

 

 

  

FEB 1 | 202I

 

of

 

 

 

 

CLERK ILS DISTRICT CORT —}—
| TI. BASIS OF JURISDICTION (Piace an “x” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL Plajnti,
| (For Diversity Cases Only) and One Box. for Of Defendant)
1 US. Government $3 Federal Question PTF DEF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State &1 © 1 _ Incorporated or Principal Place ot 4 ma
of Business In This State

012 U.S. Goverment (34 Diversity Citizen of Another State 12 OF 2 IncorporatedandPrincipal Place O5 O15
: Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
| Citizen or Subject of a 03 © 3 Foreign Nation 06 6

Foreign Country

 

 

 

IV. NATURE OF SUIT (Place an “x” in One Box

 

6 110 Insurance
| 0 120 Marine
| 41 130 Miller Act
0 140 Negotiable Instrument
G 150 Recovery of Overpayment
& Enforcement of Judgment
: O 151 Medicare Act
| £152 Recovery of Defaulted
Student Loans
(Excludes Veterans)
O 153 Recovery of Overpayment
of Veteran’s Benefits
01 160 Stockholders’ Suits
0 190 Other Contract
(3 195 Contract Product Liability
© 196 Franchise

PERSONAL INJURY

0 310 Airplane

© 315 Airplane Product
Liability

© 320 Assault, Libel &
Slander

© 330 Federal Employers’
Liability

0 340 Marine

CO 345 Marine Product
Liability

1 350 Motor Vehicle

C3 355 Motor Vehicle
Product Liability

© 360 Other Personal
Injury

PERSONAL INJURY
0 365 Personal Injury -
Product Liability
DB 367 Health Care/

Liabilit
PERSONAL PROPERTY
( 370 Other Fraud
OC 371 Truth in Lending
© 380 Other Personal
Property Damage
0 385 Property Damage

C7 625 Drug Related Seizure
of Property 21 USC 881
© 690 Other

0 710 Fair Labor Standards
Act

© 720 Labor/Management
Relations

0 740 Railway Labor Act

© 362 Personal Injury - Product Liability €1 751 Family and Medical
Medical i Leave Act
1 790 Other Labor Litigation
0 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement

 

 

Click here for: N

CO 422 Appeal 28 USC 158
0 423 Withdrawal

(7 861 HIA (139568)

(7 862 Black Lung (923)

C1 863 DIWC/DIWW (405(g))
() 864 SSID Title XVI

0 865 RSI (405(g))

 

 

GO 375 False Claims Act
© 376 Qui Tam (31 USC
372%a))

28 USC 157
CO 400 State Reapportionment
wae Antitrust
© 820 Copyrights 430 Banks and Banking

0 830 Patent 0 450 Commerce
© 835 Patent - Abbreviated 0 460 Deportation

New Drug Application | 470 Racketeer Influenced and
0 840 Trademark Corrupt Organizations

0 480 Consumer Credit

CO 485 Telephone Consumer
Protection Act

C 490 Cable/Sat TV

© 850 Securities/Commodities/
Exchange

©] 890 Other Statutory Actions

© 891 Agricultural Acts
PN £93 crcl ater
CF 870 Taxes (U.S. Plaintiff | B§ 895 Freedom of Information

 

 

6 220 Foreclosure 0 441 Voting © 463 Alien Detainee Income Security Act or Defendant) Act
OD 230 Rent Lease & Ejectment 0 442 Employment O 510 Motions to Vacate O 871 IRS—Third Party D 896 Arbitration
© 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 0 899 Administrative Procedure
0 245 Tort Product Liability Accommodations OC 530 General Act/Review or Appeal of
© 290 All Other Real Property 0 445 Amer. w/Disabilities -| 1 535 Death Penalty Agency Decision
Employment Other: © 462 Naturalization Application 1 950 Constitutionality of
(0 446 Amer. w/Disabilities - | 540 Mandamus & Other [|( 465 Other Immigration State Statutes
Other 0 550 Civil Rights Actions
0 448 Education © 555 Prison Condition
GC 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
M1 Original 92 Removed from 1 3 Remanded from © 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Direct File

 

VE CAUSE OF ACTION Brief description of

 

VIE. REQUESTED IN

ae CHECK IF THIS IS A CLASS ACTION

DEMAND $

Cite the U.S. Civil Statute under which you are fili not cite Statutes unlexs diversity):
Failure to Pen information based onF FOIA USC e Secto ion 552 : ?

illegality, Contractual Fraud, Defendant Not a Holder of Due Course

CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. Court Seal, Release of Title JURY DEMAND: O Yes No
VI. RELATED CASE(S)
IF ANY (See instructions)’ aDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECFIPT # AMOTINT APPT. VYING IFP WMNGE MAG TINGE

 
